                                                                                            FILED
                                                                                   2021 Jun-29 AM 09:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

WILLIAM KINDRED RIDDLE,                      )
                                             )
       Petitioner,                           )
                                             )
v.                                           )   Case No. 6:20-cv-01727-ACA-JHE
                                             )
LEON BOLLING, Warden,                        )
                                             )
       Respondent.                           )

                           MEMORANDUM OPINION

      Petitioner William Kindred Riddle filed this action for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his conviction and resulting sixteen-year

sentence for sexual abuse of a child under twelve. (Doc. 1). On May 7, 2021, the

magistrate judge entered a report and recommendation pursuant to 28 U.S.C.

§ 636(b), recommending that habeas relief be denied. (Doc. 7). Mr. Riddle filed

timely objections to the report and recommendation. (Doc. 8).

      The magistrate judge found Mr. Riddle’s petition was due to be dismissed on

three alternative grounds: (1) as time-barred; (2) as unexhausted and procedurally

defaulted; and (3) on the merits. (See Doc. 7 at 4, 9, 13). Mr. Riddle’s objections

address only the first and third of these. Specifically, he challenges: (1) the wording

of the indictment; (2) the failure to introduce evidence concerning the victim’s

diagnosis of Attention Deficit Hyperactivity Disorder and Adderall usage; and
(3) whether sufficient evidence supported his conviction. (See doc. 8). Mr. Riddle

adds that prison lockdowns due to the COVID-19 pandemic and abandonment by

his attorney should excuse the untimely filing of his petition and that he has new

evidence proving his innocence. (Id. at 6–8).

      After carefully reviewing and considering de novo all the materials in the court

file, including the magistrate judge’s report and recommendation and Mr. Riddle’s

objections, the court OVERRULES Mr. Riddle’s objections, ADOPTS the

magistrate judge’s report, and ACCEPTS his recommendation. Accordingly, the

court WILL DENY Mr. Riddle’s § 2254 petition.

      This court may issue a certificate of appealability “only if the applicant has a

made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further,”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This

court finds Mr. Riddle’s claims do not satisfy either standard.




                                          2
The court will enter a separate final order consistent with this opinion.

DONE and ORDERED this June 28, 2021.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                    3
